Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to reducing errors in a communication system.
The claimed invention recites in part:
“…receiving, by one or more processors of a communication device, an input signal; 
decoding, by the one or more processors, the input signal to obtain output data; 
identifying, by the one or more processors, one or more errors in the input signal and locations of the one or more errors; 
producing, by the one or more processors, one or more erasures in the output data at the locations of the one or more errors; 
de-interleaving, by the one or more processors, the output data in the input signal; 
correcting, by the one or more processors, the one or more erasures to obtain corrected data; and 
combining, by the one or more processors, the corrected data and the output data to form complete corrected data.”

The prior arts of record (U.S. Publication 2009/0052541 as an example of such prior arts) teach a device of detecting, storing, and de-interleaving erasure information in a block interleaved coding system. However the prior arts fail to teach the claimed specifics of:
““…receiving, by one or more processors of a communication device, an input signal; 
decoding, by the one or more processors, the input signal to obtain output data; 
identifying, by the one or more processors, one or more errors in the input signal and locations of the one or more errors; 
producing, by the one or more processors, one or more erasures in the output data at the locations of the one or more errors; 
de-interleaving, by the one or more processors, the output data in the input signal; 
correcting, by the one or more processors, the one or more erasures to obtain corrected data; and 
combining, by the one or more processors, the corrected data and the output data to form complete corrected data.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111